Title: To James Madison from William Grayson, 22 November 1786
From: Grayson, William
To: Madison, James


Dear Sir.
N. York 22nd. Nov. 1786.
Your kind favor has come to hand, & since that I have heard of my being again appointed in the delegation of our State. I am sorry to inform you that my health still continues in a languishing way. I am nearly in the same situation as when you left me; I hope however that the cold weather & exercise with proper medicine will produce an alteration for the better.
We have little news here. There is no Congress yet: of course no President elected. Mr. Nash of N: Carolina is talked of. He at present lies dangerously ill at this place.
The affair of the Missisippi hangs at present in suspence: I rather think nothing has been done in it. The M. Bay delegation have been more on the conciliatory plan, since the late insurrections in that State. They I believe depend greatly on the foederal aid, of course wish not only for a continuance of the confederation, but that it may be made more adequate to the purposes of government.
I am sorry to inform you, that it is the belief of people here well informed that this insurrection threatens the most serious consequences; and that the objects are more extensive than the mere stopping the Courts of justice. It is supposed that Vermont is leagued with them, and that they are secretly supported by emissaries of a certain nation; though as to this latter conjecture, I have heard no satisfactory proof.
Before I came to this place Congress passed a Vote for augmenting the troops: the object you may easily comprehend.
I hope that you and Mr. Jones will come forward soon; my health will not permit a constant attendance and the idea of the State’s being unrepresented is extremely mortifying to me indeed if I do not shortly get better it will be my desire to return home. I heartily wish I had went with you and Mr. Monro.
The Vote of the Assembly on the affair of paper money does them the highest honor: & augurs well of the session. I remain with the most sincere reguard Yr. Affect. frd. & Most Obedt Servt
Willm. Grayson
It is said a commercial treaty is nearly formed between Spain and Great Brittain.
